Citation Nr: 1813282	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for the residuals of a TBI, to include memory problems, headaches, and blurred vision.


Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1985 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in November 2017.

The issue of entitlement to service connection for the residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2005 rating decision denied entitlement to service connection for head trauma (TBI); the Veteran was properly notified of the adverse outcome in a December 2005 letter; he initiated but did not perfect an appeal of that decision, and new and material evidence was not received within the remainder of the appeal period.
 
2.  The additional evidence received more than one year after the December 2005 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for residuals of a TBI.





CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying service connection for a head trauma/TBI is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).
 
2.  The criteria to reopen the claim of service connection for the residuals of a TBI have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Facts and Discussion

Prior to the current appeal period, the Veteran last filed a claim for service connection for head trauma/TBI in February 2005.  He had filed similar claims in the past.  His claim was denied in a December 2005 rating decision, which included consideration of the following evidence: the Veteran's February 2005 claim; VA examinations dated July 2005 and September 2005; a Statement in Support of Claim received April 2005; service treatment records (STRs) dated July 1985 to July 1986; and a VA examination addendum dated October 2005.

The December 2005 decision noted that the VA examiner found the Veteran suffered from depressive disorder that was not related to his in-service head injury.  The examiner noted that the depressive disorder had onset only four to five years prior due to life stressors such as divorce and a demanding work schedule.  The examiner also noted that past substance abuse may have contributed to the development of depressive disorder and that memory problems were related to depressive disorder. Ultimately, service connection for the residuals of a head trauma, to include memory problems, headaches, and blurred vision was denied because the evidence did not show the condition was either incurred in or caused by any event or injury of service. 

The Veteran initiated an appeal of that decision, and a Statement of the Case (SOC) was issued in June 2006.  The SOC contains a detailed explanation for why the Veteran's claim was denied.  Evidence considered in the SOC included statements testimony from the March 2006 DRO hearing and additional VA treatment records.  The Veteran did not perfect his appeal with a timely VA Form 9, nor was new and material evidence received within the remainder of the appeal period.  Thus the rating decision became final.  38 U.S.C. § 7105(d); 38 C.F.R. §§ 3.156 (c)(3), 20.1103 ("A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as described in Rule 302 (§ 20.302 of this part)").  

Evidence received in connection with the currently pending claim to reopen his claim for residuals of a head trauma/TBI include medical evaluations by the Social Security Administration (SSA) and lay testimony given at the November 2017 Board hearing.  Of particular note, the SSA evaluations indicate the Veteran's psychiatric symptoms are due to his in-service head injury.  These opinions are new in that they were not in existence and thus not considered at the time of the December 2005 denial.  They are material because they relate to an unestablished fact necessary to substantiate the Veteran's claim.  As new and material evidence has been received, reopening the Veteran's previously denied claim for the residuals of a TBI is warranted.

ORDER

New and material evidence having been received; the petition to reopen the claim for service connection for TBI is warranted.  To this extent only, the claim is granted.


REMAND

In the Veteran's November 2017 Board hearing, he and his sister noted that he had participated in a TBI study at the VA medical center in approximately 2010/2011.  They emphasized that there was favorable evidence in connection with this TBI study.  The Board observes that numerous VA treatment notes show that the Veteran was participating in what appears to be pharmaceutical study for TBI in which some participants received bona fide pharmaceutical treatment and others received a placebo.  However, none of the records contain detailed information about the Veteran's head trauma, assessments, or diagnostic impressions that the Veteran's sister suggest were included in the study.  On remand, all records associated with the VA TBI study should be obtained.

The Board also observes that the Veteran's May 2015 VA examiner noted that CPRS contained a note indicating the Veteran was the victim of a severe assault in 2001 in which he was hit repeatedly in the head with a metal pipe.  CPRS is not available to the Board and the medical records associated with this event (if extant) are not in the claims file and should be secured.

In addition, the Board notes that the Veteran was incarcerated from approximately 2011 to 2014.  On remand, attempt to obtain the Veteran's medical records from incarceration, with his assistance if needed.  

The Veteran should be notified that he may submit releases and/or submit directly any additional private treatment records (that have not already been associated with the claims file) regarding his asserted TBI and residuals. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing and updated VA treatment notes, to specifically include:

(a) all records associated with the TBI study conducted in approximately 2010/2011 (see January 2011 VA outpatient record); and
(b) any records available in "CPRS," to include the August 13, 2010 record discussing a 2001 assault (see May 2015 VA examination report).

2.  Attempt to obtain the Veteran's incarceration medical records from 2011 to 2014 at the Lumberton Correctional Institution in North Carolina.  Request his assistance if required.  In attempting to obtain these records, please comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Invite the Veteran to identify any additional medical treatment records regarding his claimed TBI and residuals.  After receiving this information and any necessary releases, contact the identified medical providers and obtain copies of the related medical records which are not already in the claims folder.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


